         Case 1:19-cv-09236-KPF Document 95 Filed 02/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ, AARON
LEIBOWITZ, and PINCHAS GOLDSHTEIN,

                              Plaintiffs,

                      -against-                      Case No. 1:19-cv-09236-KPF

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
OPERATIONS LIMITED, TETHER
LIMITED, TETHER INTERNATIONAL
LIMITED, DIGFINEX INC., PHILIP G.
POTTER, GIANCARLO DEVASINI,
LUDOVICUS JAN VAN DER VELDE,
REGINALD FOWLER, CRYPTO CAPITAL
CORP., and GLOBAL TRADE SOLUTIONS
AG,

                              Defendants.



                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Samuel Rackear of the law firm Hogan Lovells US LLP,

who is admitted to practice before this Court, hereby requests that the Court enter his appearance

as counsel for Defendant Reginald Fowler in the above captioned case and respectfully requests

that all further pleadings and papers in this action be served upon, and correspondence directed

to, the undersigned at the address provided below.
       Case 1:19-cv-09236-KPF Document 95 Filed 02/27/20 Page 2 of 2



Dated: New York, New York
       February 27, 2020

                                        Respectfully submitted,

                                        By: /s/ Samuel Rackear

                                        Samuel Rackear
                                        HOGAN LOVELLS US LLP
                                        390 Madison Avenue
                                        New York, NY 10017
                                        Tel.: (212) 918-3000
                                        Fax: (212) 918-3100
                                        samuel.rackear@hoganlovells.com

                                        Attorneys for Defendant Reginald Fowler
